PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $1,000.00 for back wages incurred when he was an employee at the Elkins Mountain School. The respondent, in its Answer, admits the validity of the claim in the amount of $900.00, but states that there were insufficient funds expired in the appropriate fiscal year with which the wages could have been paid. The Court has received correspondence from the claimant accepting $900.00 as complete satisfaction of this claim.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.